Title: To Alexander Hamilton from Benjamin Brookes, 11 September 1799
From: Brookes, Benjamin, Jr.
To: Hamilton, Alexander


          
            Sir
            Upper Marlbro Septer. 11th 1799
          
          I have with great pleasure to Acknowledge your two favors of the 22nd & 29th of August, and lament my Situation has been such as to prevent my personal appearance Long ere this at New York, But Sir, with all my antiety & the great scill of My Surgeon, I have not as yet been Able to Move, But flatter My self, My Leg is Now in a sure way of Recovery, & the Moment I am in a Situation to move without Danger I will set out, for New York,
          With great consideration I am Sir your Most Obedient Sert
          
            Benjamin Brookes
          
        